Citation Nr: 1313425	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  09-13 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for lumbar spine degenerative disc disease post fusion with residual scar and chronic low back strain, prior to December 10, 2009. 

2. Entitlement to a rating in excess of 40 percent for lumbar spine degenerative disc disease post fusion with residual scar and chronic low back strain, from December 10, 2009. 

3. Entitlement to a total disability rating due to service-connected disability based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Karl A. Kazmierczak, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to February 1995. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a rating decision issued in September 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Jurisdiction was subsequently transferred to the Wichita, Kansas RO.  

During the pendency of the appeal, by a rating decision dated in March 2010, the rating for the disability at issue was increased to 40 percent, effective from December 10, 2009.  In February 2011, the Board remanded the appeal for further development, and it now returns to the Board for appellate review.

In March 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is associated with the claims file.  

The appeal is remanded to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.



REMAND

The Board regrets the additional delay in resolving the Veteran's claims, but a review of the claims file indicates that another remand is necessary.  Specifically, the Board determines that outstanding treatment records should be obtained and additional VA examinations scheduled.  

The Board notes that the Veteran receives treatment on a regular basis within the Grand Junction VA Medical Center (VAMC), but the last such treatment note of record is dated in February 2010.  Thus, all VA treatment records from that facility dated from February 2010 onward should be added to the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

In addition, the Board observes that there is evidence of neurological disorders of the lower extremities that are associated with the service-connected lumbar spine disability.  In January 2000, an EMG found chronic mild L5-S1 lumbar radiculopathy.  In a December 2004 VA treatment record, the Veteran complained of numbness in both legs.  Then a June 2008 VA examination found reduced strength and sensation in the lower extremities and a bilateral positive Lasegue sign.  A March 2009 letter from Dr. SM indicates that the August 2008 spinal fusion alleviated some of the radicular pain.  In October 2009, the Veteran complained of intermittent pain down both legs.  However, an April 2012 VA examination found no sensory or motor neurological symptoms.   In light of these facts, the Board is unable to determine whether the Veteran presently has, or has had at any time during the appeal period, a neurological disorder of the lower extremities associated with his service-connected lumbar spine disability.  Therefore, the Board determines that the Veteran should be scheduled for a VA neurological examination to assess the existence and etiology of any lower extremity neurological symptoms. 

Additionally, the Board notes that there is a report from a June 2009 neurosurgical spine consult of record.  This report indicates that an EMG was to be performed, but the report of the EMG is not in the claims file, to include the copies of private treatment records submitted to the Social Security Administration (SSA).  The August 2009 report of the subsequent operation indicates both a pre- and post-operative diagnosis of bilateral L5 and S1 radiculopathies.  Therefore, the Veteran should be asked to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, so that VA may obtain all outstanding records related to the private June 2009 EMG of the bilateral lower extremities.  In the alternative, the Veteran may submit such records to VA directly.

Further, the Board notes that the Veteran has not been afforded a VA examination with respect to the claim of entitlement to a TDIU.  The June 2009 VA examiner offered an opinion on the Veteran's employability, but the Board notes that this opinion was immediately following the Veteran's surgery and period of convalescence and was not offered in connection with the claim of TDIU.  Additionally, this opinion did not consider the Veteran's service-connected mental health disability or the Veteran's SSA records.  The Board observes that the Veteran's award of disability benefits from SSA was temporary.  The April 2012 VA examiner did not directly address this question.  Therefore, the Board finds that the evidence is insufficient to make a determination as to the Veteran's employability.  Consequently, the Board determines that the Veteran should be afforded a VA examination that specifically addresses his ability to obtain and maintain substantially gainful employment in light of his service-connected disabilities. 

Accordingly, the case is REMANDED for the following action:

1. Request VA treatment records from the Grand Junction VAMC and all associated outpatient clinics dated from February 2010 forward.  All requests and responses, positive and negative, must be documented in the claims file.

2. Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the records of the June 2009 private neurosurgeon affiliated with "Spine Nevada", in particular the results of any neurological studies (to include an EMG of the bilateral lower extremities) associated with the June 2009 consult, and August 2009 surgery not already of record.  In the alternative, the Veteran may submit these records directly to VA.  All requests and responses, positive and negative, must be documented in the claims file.

3. Schedule the Veteran for the appropriate VA examination to assess the existence and etiology of any neurological disorder associated with the Veteran's service-connected lumbar spine disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Once the review of the record and examination of the Veteran is complete, the examiner should respond to the following:

a. Identify all neurological disorders of the lower extremities found at examination or at any time during the appeal period, i.e., since the Veteran filed his claim in December 2007. 

b. State whether it is at least as likely as not (50 percent or greater probability) that any diagnosed neurological disorder was incurred or aggravated by the Veteran's service-connected lumbar spine disability. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A rationale for any opinion advanced must be provided.  The examiner should also state what sources were consulted in forming the opinion.  

4. Afford the Veteran the appropriate VA examination to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims folder must be provided to the examiner in conjunction with the examination.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities, considered in combination, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  

5. After completing the above actions and any other development deemed necessary, readjudicate the Veteran's claims for an increased rating for his service-connected lumbar spine disability, including whether a separate rating for neurological disability is appropriate, and entitlement to a TDIU.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


